Appellant was convicted of the embezzlement of a horse, and his punishment assessed at confinement in the penitentiary for a term of two years; hence this appeal.
The State's theory, as shown by the record, is to the effect that Coon Brothers owned a pasture in Hartley County, which adjoined Dallam, and had about sixty head of horses running in said pasture, some of which were the partnership property of the two brothers; and others belonged individually to R.S. Coon and W.H. Coon. Neither of the brothers lived on the ranch in question; W.H. Coon lived at Fort Worth, and R.S. Coon at Colorado. R.S. Coon owned a brown horse, about fifteen or fifteen and one-half hands high, known as "Old King," which had certain marks on him, cut by a wire. They had in their employ O.M. Linn, who had general supervision of this pasture, and also supervision of another pasture in New Mexico. Under Linn, as employees on the place, where Bud Maulding and Holman. At the particular time in question, when the horse was alleged to have been taken, to wit: In July, Linn was absent from the place and Maulding and Holman had supervision. Some time in July, about the 23rd, said bunch of horses were taken from the pasture, loaded on the cars at Middlewater, which was on the ranch, or nearby, and a station on the Rock Island, and shipped to Kansas City, Mo., through Dallam County. A number of the horses were subsequently found and identified at Kansas City as the Coon bunch of horses, particularly the horse "Old King," being the horse on which the conviction in this case was predicated. It is shown that Maulding, appellant, and Rip Pearce *Page 187 
participated in taking and shipping out the horses. Appellant relied on the insufficiency of the State's case to connect him with the embezzlement. There were six counts in the indictment, and the conviction was under the fifth count, which charged that Maulding was the agent and employee of R.S. Coon and that he embezzled said horse, and that appellant aided and abetted him in said embezzlement. This is a sufficient statement of the case to discuss appellant's assignments of error.
It does not occur to us that the court committed an error in failing or refusing to give a charge on circumstantial evidence. We understand from the testimony of Hutton that appellant made a confession to him, to the effect that Maulding, Pearce, and himself took said horses, including the horse in question, and shipped them from Middlewater, to Kansas City. We understand the authorities to hold that a confession is in the nature of positive testimony, and where there is such evidence, the court is not required to charge on circumstantial evidence. The evidence is positive to the effect that Maulding was in the employ of R.S. Coon, and had charge of the horse in the absence of Linn. Aside from the confessions of appellant, the testimony in the case shows that appellant was directly concerned in taking and shipping the horses out.
We do not believe that the court was required to give appellant's second requested special instruction, in regard to the venue of said prosecution. The court gave a charge at the request of the State, which embraced the statute on this subject, to wit: if the jury found defendant by himself, or acting with others as principal, embezzled a horse in Hartley County, and shipped the same by railroad through Dallam County, the venue would be in Dallam County, whether he actually accompanied such embezzled horse through Dallam County or not. Appellant's requested charge was to the effect that he must accompany the horse to be amenable to a prosecution in the latter county. We do not so regard the law. If he placed the horses on the cars in Hartley County, to be shipped through or into Dallam County, we believe he could be prosecuted in the latter county, although he may not have gone with the horse into or through said county. Unquestionably one of his codefendants, Rip Pearce did go with said horses into Dallam County. Appellant was a party to the shipment of said horse. He was instrumental not only in loading them on the cars for shipment, but in arranging for their destination.
The court was not called on to give appellant's third special instruction, to the effect that appellant could not be convicted on his confession alone. We understand the rule to be that where the corpus delicti is otherwise proved, appellant may be convicted on his confession alone, as to his connection with the transaction. The corpus delicti, that is, the taking of the property, was abundantly proved outside the confession of appellant. Moreover, there was other testimony besides appellant's confession, connecting him with the offense. *Page 188 
Appellant complains that the court erred in not giving his fourth special instruction, in which he asked the court to tell the jury that they could not convict appellant under the first, fourth, fifth and sixth counts of the indictment. We understand that the court only submitted the second and fifth counts of the indictment eliminating the first, third, fourth and sixth counts. It was competent for the court to take this course; and it was equivalent to an election by the State to prosecute on said two mentioned counts.
Appellant says that the court was not authorized to submit said fifth count, because there was no testimony outside the appellant's confession to Hutton, the sheriff, that Maulding had anything to do with taking the said horse. We believe there are circumstances in the case tending to show that Maulding was connected with the taking. But if it be conceded that this is not true, appellant's statement to that effect, was a confession by him that Maulding was particeps criminis with him. If Maulding was being tried, this testimony might not be good against him, but it certainly was as against appellant, and authorized the court to submit the issue of embezzlement by Maulding, and appellant's connection therewith, as contended in the fifth count. Unquestionably there were three men at the station the night the horses were brought there and loaded. See the testimony of Brewer, the agent, on this subject. He identified appellant and Pearce, the other man he did not know. Appellant's own testimony, however, identifies him Maulding as being the third man. The cases cited by counsel for appellant on this subject are not in point.
The court did not err, as insisted by appellant, in the eighth paragraph of his charge, in assuming that Bud Maulding was an employee of R.S. Coon. He merely in that charge stated to the jury that it was alleged in the fifth count of the indictment that Bud Maulding was an employee and servant of R.S. Coon, and that he did, etc., stating what was alleged against appellant in said count. This was not tantamount to telling the jury that Maulding was an employee. It merely stated that such was the allegation in said count. In the twelfth paragraph of the court's charge, the question was fairly submitted to the jury as to whether Maulding was an employee and servant of R.S. Coon.
It does not occur to us that the court erred in overruling defendant's motion to compel the State to elect upon which counts contained in the indictment it would rely for conviction. Nor in overruling appellant's motion to compel the State to elect as to which horse it would rely on for a conviction. We understand from the record that the court did, whether in response to appellant's motion or otherwise, elect to submit the second and fifth counts to the jury. The second count submitted theft, and the fifth count submitted embezzlement. As we understand the charge of the court, the jury were left free to determine, on which of these counts they would convict appellant. They determined by their verdict that appellant was guilty of embezzlement. In doing so *Page 189 
they found that Maulding was an employee of R.S. Coon, and had such supervision of the horse in question as to constitute him an agent. There is testimony supporting this view. There is also testimony supporting the view that as such agent he embezzled said horse, and that appellant participated with him in such embezzlement. We take it that the horse identified as the one embezzled, was the one named "Old King." The jury had a right to determine as to the horse from the testimony.
The court's instructions fairly considered, properly presented the State's case, and whatever defense appellant was entitled to. Without going into other special instructions, asked by appellant and discussing them, or discussing other portions of the court's charge, we believe that the issues were fairly submitted to the jury, and that appellant was properly convicted.
There being no reversible errors, the judgment is affirmed.
Affirmed.
Brooks, Judge, absent.
                          ON REHEARING.                         June 29, 1906.